Citation Nr: 1540044	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-11 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to the payment of nonservice-connected pension benefits.

2.  Entitlement to service connection for a pituitary adenoma.

3.  Entitlement to service connection for Barrett's esophagus.

4.  Entitlement to service connection for pulmonary hypertension.

5.  Entitlement to service connection for pulmonary fibrosis.

6.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

7.  Entitlement to a rating in excess of 10 percent for hypertension.

8.  Entitlement to a rating in excess of 10 percent for hypothyroidism.

9.  Entitlement to a rating in excess of 60 percent for residuals of Hodgkin's disease.

10.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease and heart block for the period from April 5, 2011, to September 7, 2011.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and June 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

As will be discussed in the remand following the decision below, in a July 2013 2013 decision, the RO, among other things, denied service connection for COPD.  A review of the Veteran's VBMS filed shows that he filed a notice of disagreement (NOD) as to that denial in May 2014.  Although the issue of entitlement to service connection for COPD was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(The decision below addresses all issues save for the issues of entitlement to service connection for COPD, a pituitary adenoma, and pulmonary fibrosis, which issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)).


FINDINGS OF FACT

1.  The Veteran's countable income has exceeded the maximum income allowed for payment of nonservice-connected pension benefits during the relevant time period.

2.  The evidence demonstrates that it is likely that the Veteran's Barrett's esophagus is attributable, at least in part, to his exposure to radiation used to treat his service-connected Hodgkin's disease.

3.  The evidence demonstrates that it is likely that the Veteran developed pulmonary hypertension as a result of his exposure to radiation used to treat his service-connected Hodgkin's disease.

4.  The Veteran's diastolic pressure has not been not predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more.  

5.  Throughout the pendency of the appeal, the Veteran's hypothyroidism has required continuous medication for control; constipation, mental or cardiovascular involvement, and weight gain has not been demonstrated.

6.  The Veteran's Hodgkin's disease has been in remission since the 1970s, is not productive of current symptomatology, and has not resulted in local recurrence or metastasis; residuals of Hodgkin's disease itself have not been shown 

7.  The evidence shows that the Veteran was fitted with a permanent pacemaker in March 2011.  

8.  The issue of entitlement to a TDIU is rendered moot as a result of the Board's award of a 100 percent rating for the entire claims period.


CONCLUSIONS OF LAW

1.  The criteria for payment of nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.271, 3.272 (2014).

2.  The Veteran has Barrett's esophagus that is likely proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); 38 C.F.R. § 3.310 (2014).

3.  The Veteran has pulmonary hypertension that is likely proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); 38 C.F.R. § 3.310 (2014).

4.  The criteria for an initial schedular disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

5.  The criteria for an initial schedular disability rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.110, Diagnostic Code 7903 (2014).
6.  The criteria for a schedular disability rating in excess of 60 percent for residuals of Hodgkin's disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7709, 7714 (2014).

7.  The criteria for a disability rating of 100 percent for coronary artery disease and heart block have been met since April 5, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7011 (2014).

8.  The appeal of the issue of entitlement to TDIU is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that a May 2011 notice letter supplied the Veteran with adequate information and afforded him a meaningful opportunity to participate in the adjudication of his claims.  Further, concerning the issues of entitlement to higher initial ratings listed on the title page of this decision, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for hypertension and hypothyroidism were granted in April 2012, and he was assigned disability ratings and effective dates in that decision.  As the rating issues currently before the Board stem from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran.

The Board also finds that the medical evidence of record is sufficient for the Board to rely upon to determine the severity of the Veteran's hypertension, hypothyroidism, and Hodgkin's residuals during the relevant time period.  Although some amount of time has passed since the Veteran was last examined, the VA and private treatment records contain relevant data, and there is no indication from the Veteran or the evidence of record that these disabilities have increased in severity since that examination was conducted.  Accordingly, the Board has properly assisted the Veteran in this regard.


II.  Nonservice-connected Pension Benefits

In the April 2012 rating decision, the RO granted basic entitlement to nonservice-connected pension benefits.  The RO determined, however, that payment of such benefits was not warranted because the Veteran's income.  The RO pointed out that, at that time, the income limit for a veteran with one dependent was $15,493.00, and that the Veteran's annual family income for VA purposes far exceeded that limit.  The Veteran was notified that he could reapply for payment of such benefit if his income dropped or his paid medical expenses increased, and was informed that to do so he should submit VA Form 21-0516-1 ("Improved Pension Eligibility Verification Report (Veteran With No Children)")

The Board notes that basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In the instant case, the Veteran has not alleged that VA miscalculated his annual income for VA pension purposes, nor has he indicated any decrease in annual income or increase in medical expenses.  In fact, the Veteran has neither filed a VA Form 21-0516-1 after being informed that his annual income precluded payment of nonservice-connected pension benefits, nor provided VA with any information regarding his or his spouse's income or medical expenses since April 2012.  The Board can also find no error with regard to the RO's calculation of the Veteran's annual income or conclusion that it far exceeded that maximum allowable pension rate.  Accordingly, because Veteran's countable income is greater than the applicable MAPRs from 2011 forward, the Veteran is not eligible to be paid nonservice-connected pension in this case.

III.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

Upon review of the evidence of record, the Board concludes that when reasonable doubt is resolved in favor of the Veteran, the evidence supports a grant of service connection for pulmonary hypertension and Barrett's esophagus on a secondary basis.  In the instant case, the evidence shows that the Veteran was diagnosed with Hodgkin's lymphoma in 1972, which was treated with radiation therapy.  Medical records also show that he underwent an exploratory laparotomy as well as a splenectomy at that time, and that the Veteran's Hodgkin's has been in remission since the 1970s.  The Veteran is service-connected for both Hodgkin's disease and the splenectomy, effective since 1972.

In April 2011, the Veteran sought VA disability compensation for, among others things, pulmonary hypertension and Barrett's esophagus.  It is the Veteran's belief that these conditions developed as a result of radiation exposure related to the treatment of his service-connected Hodgkin's disease.  VA treatment records show that the Veteran was diagnosed as having Barrett's esophagus in or before 1997, and that he has also been diagnosed as having a hiatal hernia.

The Veteran was afforded a VA examination in connection in May 2011, but he was not examined specifically in connection with his claim of service connection for Barrett's esophagus.  The examiner also noted hypertension, but stated that it was essential hypertension and thus not secondary to radiation expsoure.  A VA cardiology note, however, dated in August 2011 stated that a right heart catheterization performed in June 2011 "demonstrated the presence of severe pulmonary [hypertension]."  Private treatment records also show a diagnosis of pulmonary hypertension.

In June 2013, J.C., M.D., a private physician who is Board certified in cardiology, reviewed the relevant evidence of record and offered her opinion that the Veteran's diagnosed pulmonary hypertension and Barrett's esophagus were secondary to the Veteran's radiation treatment for his Hodgkin's lymphoma.  Dr. J.C. noted that late sequelae of radiation treatment for Hodgkin's lymphoma is a well-documented phenomenon and stated that radiation damage to the lungs, heart, and thyroid gland are commonly found in patients undergoing chest radiation.  Dr. J.C. also stated that any trauma to the area of the diaphragm or abdominal pressure on the abdominal cavity can force the proximal stomach through the diaphragmatic hiatus, resulting in a hiatal hernia.  She opined therefore that it is as likely as not that the Veteran's Barrett's esophagus is a postsurgical complication of the exploratory laparotomy for Hodgkin's Lymphoma, which led to a subsequent hiatal hernia and gastrointestinal reflux disease.  

The Board finds no reason to discount the probative value of the private clinician's opinion, especially given the absence of contrary evidence suggesting another etiology for the Veteran's Barrett's esophagus and in light of the fact that the Veteran was in fact diagnosed as having pulmonary hypertension after the May 2011 VA examination.  Accordingly, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, the evidence suggests that the Veteran's current Barrett's esophagus and pulmonary hypertension are at least in part caused by his service-connected Hodgkin's disease and/or treatment related thereto such that an award of service connection on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310.

IV.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

A.  Coronary Artery Disease and Complete Heart Block

In awarding service connection for coronary artery disease and heart block, the RO assigned a 60 percent evaluation from April 5, 2011, to September 8, 2011, and a 100 percent evaluation thereafter.  The Veteran argues that he is entitled to a 100 percent rating from April 5, 2011.  The RO stated that it assigned a 60 percent evaluation based on evidence showing a workload of greater than three METs but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, requiring continuous medication.  The RO's assignment of a 100 percent rating was based on evidence showing that on September 8, 2011, the Veteran was fitted with an automatic implantable Cardioverter-Defibrillator (AICD).  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7011 (providing for a 100 percent rating when an AICD is in place).  Notably, however, treatment records show that the Veteran was fitted for a permanent pacemaker in March 2011, at the Jersey Shore University Medical Center.  In September 2011, the Veteran's pacemaker was upgraded to a biventricular permanent pacemaker.  Accordingly, because the evidence demonstrates that a pacemaker was in place prior to April 5, 2011, the Board finds that a 100 percent evaluation is warranted for the entirety of the claims period.  Id.

B.  Hypertension

The Veteran's hypertension has been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7101, effective since April 5, 2011.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control; a 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more; a 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and; a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2014).  "Note (1)" provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note 1.  

On examination in May 2011, the Veteran's blood pressure readings were recorded to be 140/80, 140/80, and 140/78, and the evidence shows that the Veteran had been prescribed Lisinopril for treatment of his hypertension.  VA treatment records dated since the effective date of the Veteran's award of service connection for hypertension fail to demonstrate that the Veteran's diastolic blood pressure has at any point been predominantly 110 or more, or that his systolic blood pressure had been predominantly 200 or more.  One reading taken on May 2011 reveals a blood pressure of 163/104, but a repeat reading was only 136/84 at that time.  In June 2011, the Veteran's blood pressure was recorded to be 146/99, and in August 2011 it was 145/98.  At the time of his January 2013 VA heart examination, his blood pressure was recorded to be 150/90, and private treatment records received in August 2015 shows blood pressure readings of 196/57, 141/81, 175/102 in April 2015, and a June 2015 records indicates recent readings to be 130s-150s/80s.

Based on this evidence, an evaluation greater than 10 percent is not warranted as the evidence does not demonstrate diastolic blood pressure to be predominantly 110 or more, or systolic blood pressure to be predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 7101 (20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more).  Specifically, the Board does not find two instances of diastolic pressure of more than 90 to be predominant in this case.  In making the above findings, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's hypertension at any point since November 1, 2007.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102.

The above determination is also based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Indeed, the Veteran's symptomatology, elevated diastolic and systolic blood pressure readings and the use of continuous medication for control, are specifically contemplated by the rating criteria set forth in DC 7101.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available scheduler evaluation for [his service-connected hypertension] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

C.  Hypothyroidism

The Veteran's hypothyroidism has been evaluated as 10 percent disabling under 38 C.F.R. § 4.119, DC 7903, effective since April 5, 2011.  Under that DC, a 10 percent evaluation is warranted where there is evidence of fatigability or where continuous medication is required for control.  38 C.F.R. § 4.119, DC 7903 (2014).  A 30 percent rating is warranted for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  Id.  A 60 percent rating is warranted for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  Id.  Lastly, a 100 percent rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  Id.

Upon review of the evidence, the Board finds that the severity of the Veteran's hypothyroidism does not more nearly approximate the criteria for a 30 percent rating.  During the May 2011 VA examination, the Veteran reported a history of hypothyroidism, treated with Synthroid and Levothyroxine.  He reported some hot and cold tolerance, but denied weight gain.  A review of the Veteran's VA and private treatment records also fails to reveal weight gain, and there is no evidence of constipation or mental sluggishness or disturbance.  Although the Veteran has multiple cardiovascular disabilities, his cardiovascular symptoms have not been attributed to his hypothyroidism.  Further, neither the Veteran nor his attorney has alleged a worsening of his hypothyroidism during the applicable time period or proffered any evidence to suggest that his disability may have worsened since initially rated.  As the evidence fails to indicate symptoms attributable to hypothyroidism that would warrant a higher rating, the Board can find no basis upon which to award a rating in excess of the currently assigned 10 percent.  

In making the above findings, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's hypertension at any point since November 1, 2007.  38 U.S.C.A. § 5107(b); Gilbert, supra;38 C.F.R. § 3.102.

The above determination is also based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available scheduler evaluation for [his service-connected hypertension] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra; 38 C.F.R. § 3.321(b)(1).

D.  Residuals of Hodgkin's Disease

In the instant case, the Veteran's residuals of his Hodgkin's disease have been evaluated as 60 percent disabling since 1974, which disability is rated under 38 C.F.R. § 4.118, DC 7799-7714.  Notably, DC 7709 provides for a 100 percent rating for Hodgkin's disease that is active or during a treatment phase.  38 C.F.R. § 4.118, DC 7799-7714 (2014).  A note following that DC provides that six months after discontinuance of treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Id.  If there has been no local recurrence or metastasis, the disability is to be rated on residuals.  Id.  

At the outset, the Board notes that because the Veteran's 60 percent rating has been in effect for over 20 years, it is considered to be a protected rating and cannot be reduced unless there is a showing of fraud.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951(b) (2014).  Further, a review of the evidence shows that the Veteran's Hodgkin's disease has been in remission since the 1970s and fails to demonstrate that the Veteran suffers from residuals of that disability for which VA disability benefits are not already being paid.  Indeed, while the medical evidence of record establishes that the Veteran does suffer from complications related to the radiation therapy used to treat his Hodgkin's disease, it fails to show that he has any current symptoms of Hodgkin's disease.  When examined in May 2011, the examiner did not identify any residual symptoms of the Veteran's Hodgkin's disease and a review of the VA and private treatment records similarly fails to show symptomatology specifically attributable to the Veteran's Hodgkin's disease, which is in remission, as opposed to related to secondary disabilities.  The Veteran's Hodgkin's has also not resulted in local recurrence or metastasis.  Accordingly, the Board finds no basis upon which to assign a rating in excess of the currently assigned 60 percent.  


E.  TDIU

Given the Board's assignment of a 100 percent evaluation for the Veteran's coronary artery disease and heart block, effective from the date that the AOJ received the Veteran's claim of service connection for such, the Board finds that the issue of entitlement to TDIU is moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).  In so concluding, the Board is cognizant of the holding in Bradley v. Peake, wherein the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 293-94 (2008).  In the instant case, however, the Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114(s) and thus, there is no reason to develop the issue for the purpose of determining whether the Veteran may be entitled to SMC.


ORDER

Entitlement to the payment of nonservice-connected pension benefits is denied.

Entitlement to service connection for Barrett's esophagus secondary to a service-connected Hodgkin's disease is granted.

Entitlement to service connection for pulmonary hypertension secondary to a service-connected Hodgkin's disease is granted.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 10 percent for hypothyroidism is denied.

Entitlement to a rating in excess of 60 percent for residuals of Hodgkin's disease is denied.

A 100 percent disability evaluation for coronary artery disease and heart block for is granted from April 5, 2011.  

The issue of entitlement to TDIU is dismissed as moot.


REMAND

At the outset, the Board points out that, as noted in the introduction, in a July 2013 rating decision the RO denied service connection for COPD.  In May 2014 2014, the Veteran submitted a NOD as to the denial of service connection for COPD.  To date, however, no SOC has been furnished concerning the issue outlined above, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board.  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to service connection for COPD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of this issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Upon review of the evidence, the Board finds it necessary to remand the Veteran's claims of service connection for pulmonary fibrosis and a pituitary adenoma for the Veteran to be scheduled for a VA examination in connection with those claims.  Notably, the Veteran has not yet been provided with a VA examination in connection with his claim of service connection for a pituitary adenoma.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the record shows a diagnosis of a pituitary adenoma.  It is the Veteran's belief that the adenoma is related to his Hodgkin's lymphoma.  In support of his assertion, the Veteran has submitted the results of a study regarding the relationship between high-dose radiation and the emergence of thyroid nodular disease.  Based on this evidence the Board finds that the "low threshold" necessary to necessary to trigger VA's duty to provide the Veteran with a VA medical examination has been met, especially in light of the fact that the medical evidence of record does not currently identify an etiology for the Veteran's pituitary adenoma.  See McLendon, supra.  Accordingly, the issue of entitlement to service connection for a pituitary adenoma is remanded for the AOJ to obtain a medical opinion regarding the likelihood that the Veteran's pituitary adenoma is attributable to service or to a service-connected disability.

The Board also finds it necessary to remand the Veteran's claim of service connection for pulmonary fibrosis for the Veteran's to be afforded a VA examination for the purpose of determining whether in fact the Veteran has pulmonary fibrosis and, if so, the likelihood that it is related to the radiation therapy received to treat his Hodgkin's disease.  In this regard, the Board notes that the May 2011 VA examination report indicated that a CAT scan did not then reveal evidence of pulmonary fibrosis.  The Veteran recently submitted private medical records, which his attorney has argued support a grant of service connection for pulmonary fibrosis.  The Board has reviewed these records and cannot agree with that assessment at this point.  Although the records do suggest that the Veteran has a radiation-induced lung disease and indicate a past medical history of pulmonary fibrosis, it is not clear that that indication is based on medical evidence or the Veteran's self-reported medical history, as the medical records do not list pulmonary fibrosis as a diagnosed condition.  The report of a chest x-ray conducted in April 2015 was interpreted to show, among other things, "trace blunting of the costophrenic sulci and right costophrenic angle compatible with tiny effusions and/or scarring."  The reviewer did not, however, state that the Veteran had pulmonary fibrosis.  Based on the evidence, the Board cannot discern whether the Veteran has in fact been diagnosed as having pulmonary fibrosis and concludes that examination of the Veteran is necessary.  See 38 U.S.C.A § 5103A(d)

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must issue a SOC addressing the issue of entitlement to service connection for COPD.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

2.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for pulmonary fibrosis.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, including imaging studies necessary to determine whether the Veteran has pulmonary fibrosis, should be conducted. 

The examiner is requested to review the medical records, to include the Veteran's private medical records, and provide an opinion as to whether the Veteran in fact has pulmonary fibrosis.  If the examiner's finding in this regard is negative, the examiner should state specifically the evidence relied upon to determine that pulmonary fibrosis is not present.

If pulmonary fibrosis is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any such diagnosed disorder is in any way attributable to the Veteran's Hodgkin's disease, to include radiation exposure.  

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.

3.  The AOJ should arrange for a VA clinician with the appropriate expertise to review the Veteran's claims folder and provide an opinion as to whether the Veteran's Hodgkin's disease, to include radiation treatment therefore, caused or has made chronically worse the Veteran's pituitary adenoma.

Regardless of whether the reviewer's opinion as to any question is favorable or negative, the reviewer must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion. The reviewer's opinion must include a discussion of why the results of the study regarding the relationship between high-dose radiation and the emergence of thyroid nodular disease submitted by the Veteran does or does not support the Veteran's theory of entitlement to service connection for his pituitary adenoma.

If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  See Jones v. Shinseki, 23 Vet. App. 382, 389   (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner, to include examination of the Veteran if deemed necessary, should be undertaken so that a definite opinion can be obtained.)

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues remaining on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


